NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager International Growth Fund NVIT Multi-Manager International Value Fund NVIT Multi-Manager Large Cap Growth Fund NVIT Multi-Manager Large Cap Value Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Multi-Manager Small Cap Value Fund NVIT Multi-Manager Small Company Fund Supplement dated July 11, 2011 to the Prospectus dated May 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. NVIT Multi-Manager Small Cap Value Fund 1. Effective immediately, the reference to the portfolio managers for Epoch under the section entitled “Portfolio Management – Portfolio Managers” on page 27 is deleted and replaced with the following: Portfolio Manager Title Length of Service William W. Priest Chief Executive Officer, Co-Chief Investment Officer and the cofounder of Epoch Since April 2004 David N. Pearl Executive Vice President, Co-Chief Investment Officer and Lead Portfolio Manager Since April 2004 Michael A. Welhoelter, CFA Managing Director and Portfolio Manager Since June 2005 Janet Navon Managing Director and Co-Portfolio Manager Since February 2007 2. Effective immediately, the paragraph following “Portfolio Management” on pages 58-59 that relates to the NVIT Multi-Manager Small Cap Value Fund for Epoch is deleted and replaced with the following: The primary portfolio managers for the portion of the Fund managed by Epoch are William W. Priest, David N. Pearl, Michael A. Welhoelter, CFA and Janet Navon. Mr. Priest is the Chief Executive Officer, Co-Chief Investment Officer and the cofounder of Epoch. Prior to co-founding Epoch in 2004, Mr. Priest was a Co-Managing Partner and Portfolio Manager at Steinberg Priest & Sloane Capital Management, LLC (“Steinberg Priest”) from March 2001 to April 2004. Mr. Priest’s role with respect to managing the Fund is that of Epoch’s Chief Investment Officer overseeing strategy and risk management. Mr. Pearl joined Epoch in April 2004 and is an Executive Vice President, Co-Chief Investment Officer and Portfolio Manager. Mr. Pearl’s role with respect to managing the Fund is as lead portfolio manager. Mr. Welhoelter joined Epoch in June 2005 and serves as a Managing Director and Portfolio Manager. From October 2001to June 2005, he was a Director and Portfolio Manager at Columbia Management Group, Inc. Mr. Welhoelter’s role with respect to managing the Fund is quantitative research and risk management.Ms. Navon joined Epoch in February2007 and serves as a Managing Director, Co-Portfolio Manager and Director of Research for Epoch’s Global Small Cap strategy. Prior to joining Epoch, Ms. Navon spent nine years as a Senior Analyst and Co-Portfolio Manager at Steinberg Asset Management. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
